         Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 1 of 13

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


JOSE E. PAYNE,                                  *
                                                *
                       Plaintiff,               *
                                                *
                  v.                            *           Civil Case No. SAG-20-00034
                                                *
FORD MOTOR CREDIT CO., LLC,                     *
                                                *
                       Defendant.               *
                                             ******

                                      MEMORANDUM

       Plaintiff Jose E. Payne (“Payne”) filed this action in the Circuit Court for Baltimore City

against Defendant Ford Motor Credit Company LLC (“FMCC”), alleging that FMCC violated

Maryland state debt collection and consumer protection laws, and state tort law, by garnishing his

bank account to collect a judgment. ECF 4. FMCC removed the case to federal court. ECF 1.

Pending is FMCC’s Motion to Dismiss the Amended Complaint (“Motion”), ECF 25. Payne filed

an opposition, ECF 28, and FMCC filed a reply, ECF 29. No hearing is necessary. See Local Rule

105.6 (D. Md. 2011). For the reasons stated herein, FMCC’s Motion will be granted in part and

denied in part.

  I.   Factual and Procedural Background

       The facts recited herein are derived from Payne’s Amended Complaint, ECF 18. Payne

purchased a Ford Mustang in 1997, while he served in the United States Army in Louisiana. Id. ¶

1. In May, 2000, following an honorable discharge, Payne returned to his home in the Republic

of Panama. Id. ¶ 2. Because he lacked steady employment in Panama, Payne missed several car

payments, although he remained in regular contact with FMCC. Id. ¶ 3. FMCC’s collection notes,

as of October, 2000, accurately reflected that Payne, and his Mustang, were in Panama. Id. ¶ 4.

However, on June 2, 2002, FMCC sued Payne in the District Court for Anne Arundel County,
            Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 2 of 13

Maryland. Id. ¶ 7. FMCC effected substitute service on Payne’s step-brother at an address in

Maryland. Id. ¶ 9. Payne alleges that at the time of that substitute service, he did not live at the

Maryland address, and still resided in Panama City, Panama. Id.

       FMCC obtained an Affidavit Judgment against Payne, for breach of a “Louisiana Vehicle

Retail Installment Contract,” in the District Court of Maryland for Anne Arundel County on

September 3, 2002. Id. ¶ 10. Less than two weeks later, FMCC requested copies of the judgment

“for filing in a foreign jurisdiction,” listing an address for Payne of “Air Facility, 7311NW12thSt

#26 aka Jose D. Payne 424PTY, Miami, FL 33126.” Id. ¶¶ 17, 18. Google Maps suggests that

the Miami address FMCC cited is a commercial warehouse. Id. ¶ 21.

       On June 28, 2005, FMCC filed an “Affidavit on Recording Foreign Judgment Pursuant to

Florida Uniform Enforcement of Foreign Judgments Act” in court in Dade County, Florida. Id. ¶

22. The documentation listed the Miami address as Payne’s “last known Post Office address.” Id.

Payne alleges that he never lived in that warehouse or at any other address in Florida, and does not

own any real property, hold any bank accounts, maintain any employment, or have any assets in

Florida. Id. ¶¶ 22–24. Occasionally, Payne and his wife had directed international purchases from

the United States to be sent to a private shipping forwarder in Florida for bundling and shipping to

Panama. Id. ¶ 25. Payne understands that FMCC’s attorney mailed “Notice of Recording of

Foreign Judgment” to Payne at the address for the Miami warehouse, but Payne never received it.

Id. ¶ 29.

        Payne eventually returned to the United States, moving to Maryland in October, 2013. Id.

¶ 5. Years later, on or about August 27, 2019, FMCC filed a “Motion for Final Judgment Against

Garnishee” in the County Court for Dade County, Florida. Id. ¶ 35. The requested Order directed

Wells Fargo Bank, N.A. (“Wells Fargo”) to pay $17,459.29 from Payne’s bank account to “Ford




                                                 2
         Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 3 of 13

Motor Credit Company Trust Account.” Id. ¶ 36. The Dade County Court entered judgment and

issued the order of garnishment, and Wells Fargo paid the funds as ordered. Id. ¶¶ 36–37.

       On or about November 7, 2019, Payne filed suit in the Circuit Court for Baltimore City,

asserting claims of unjust enrichment, invasion of privacy, intentional interference with economic

relations, and violations of the Maryland Consumer Debt Collection Act (“MCDCA”), and the

Maryland Consumer Protection Act (“MCPA”). ECF 4. FMCC timely removed the action to this

Court on January 8, 2020. ECF 1.

 II.   Legal Standards

       FMCC seeks dismissal under Fed. R. Civ. P. 12(b)(1) and 12(b)(6). Fed. R. Civ. P. 12(b)(1)

governs motions to dismiss for lack of subject matter jurisdiction. See Khoury v. Meserve, 628 F.

Supp. 2d 600, 606 (D. Md. 2003), aff'd, 85 F. App'x 960 (4th Cir. 2004). Under Rule 12(b)(1), the

plaintiff bears the burden of proving, by a preponderance of evidence, the existence of subject

matter jurisdiction. See Demetres v. E. W. Constr., Inc., 776 F.3d 271, 272 (4th Cir. 2015); see

also Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). “If the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3); see also Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196 (4th Cir. 2008).

Thus, the court may properly grant a motion to dismiss for lack of subject matter jurisdiction

“where a claim fails to allege facts upon which the court may base jurisdiction.” Davis v.

Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005) (citing Crosten v. Kamauf, 932 F. Supp. 676,

679 (D. Md. 1996)).

        Under Rule 12(b)(6), a defendant may test the legal sufficiency of a complaint by way of

a motion to dismiss. See In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley

Cmty. Servs. Bd., 822 F.3d 159, 165–66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393,

408 (4th Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of


                                                3
           Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 4 of 13

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by

a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the

rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

       To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly

expounded the pleading standard for ‘all civil actions’ ...”); see also Willner v. Dimon, 849 F.3d

93, 112 (4th Cir. 2017). However, a plaintiff need not include “detailed factual allegations” in

order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Further, federal pleading rules “do not

countenance dismissal of a complaint for imperfect statement of the legal theory supporting the

claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 135 S. Ct. 346, 346 (2014) (per

curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if ... [the] actual proof of those facts is

improbable and ... recovery is very remote and unlikely.” Twombly, 550 U.S. at 556.


                                                  4
         Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 5 of 13

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. MTA, 845 F.3d 564, 567 (4th Cir. 2017);

Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650

F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). However, a court is not required

to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986).

“A court decides whether [the pleading] standard is met by separating the legal conclusions from

the factual allegations, assuming the truth of only the factual allegations, and then determining

whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the

legal remedy sought. A Soc’y Without a Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011), cert.

denied, 566 U.S. 937 (2012).

III.   Analysis

       A. Fed. R. Civ. P. 12(b)(1) and the Rooker-Feldman Doctrine

       Initially, the Court notes that FMCC chose to remove this case to federal court from the

state court in which it was filed, but now seeks dismissal on the grounds that federal court lacks

subject matter jurisdiction because of the Rooker-Feldman doctrine. Setting aside the inherent

inconsistencies in those actions, this Court disagrees that the Rooker-Feldman doctrine applies.

       The doctrine in question is derived from the holdings of the Supreme Court in Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923), in which a plaintiff sought a declaration that state-court

judgments against him were null and void, and Dist. of Columbia Ct. of Appeals v. Feldman, 460

U.S. 462 (1983), in which a plaintiff sought review of the merits of the denial of his bar admission

by the District of Columbia Court of Appeals. In more recently summarizing the doctrine’s import,

the Supreme Court described, “The Rooker-Feldman doctrine . . . is confined to cases from which


                                                 5
         Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 6 of 13

the doctrine acquired its name: cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commended and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005). In both Rooker and Feldman, the Supreme Court determined

that the federal district court lacked jurisdiction to adjudicate what amounted to requests to reverse

or modify the judgments of the state courts. Rooker, 263 U.S. at 416; Feldman, 460 U.S. at 486–

87.

        The Rooker-Feldman doctrine’s prohibition, however, is exceedingly narrow. “If a federal

plaintiff ‘present[s] some independent claim, albeit one that denies a legal conclusion that a state

court has reached in a case to which he was a party . . ., then there is jurisdiction and state law

determines whether the defendant prevails under principles of preclusion.’” Exxon Mobil, 544

U.S. at 293 (citation omitted). As the Fourth Circuit has explained, Rooker-Feldman “applies only

when the loser in state court files suit in federal district court seeking redress for an injury allegedly

caused by the state court’s decision itself.” Davani v. Va. Dept. of Transp., 434 F.3d 712, 713 (4th

Cir. 2006).    The mere fact that a plaintiff’s claim “challenges conduct that was previously

examined in a state court action” does not bar the federal court’s exercise of jurisdiction. Elyazidi

v. SunTrust Bank, 780 F.3d 227, 233 (4th Cir. 2015).

        Setting aside the fact that Payne, the “loser in state court,” did not actually file his suit in

federal court to seek redress, his lawsuit also does not seek mere review of the Maryland or Florida

judgments against him. See Thana v. Bd. of License Comm’rs for Charles County Maryland, 827

F.3d 314, 316 (4th Cir. 2016) (“Because Thai Palace did not request the district court to conduct

appellate review of the state court judgment itself, the Rooker-Feldman doctrine does not apply.”).

Nor does Payne’s suit allege injury “caused by the state court’s decision itself.” Davani, 434 F.3d

at 713 (emphasis added). Instead, Payne’s allegations focus on FMCC’s conduct: what he alleges


                                                    6
         Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 7 of 13

to be its pursuit of state court judgments and garnishments under circumstances in which FMCC

knew or should have known that its address information was inaccurate. The injuries Payne asserts

were not “caused by the state court judgments themselves, but by FMCC’s actions in procuring

and then enforcing those judgments. Accordingly, his claims are “separable from and collateral

to the merits of the state-court judgment[s].” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 21 (1987)

(Brennan, J. concurring). Moreover, the Fourth Circuit recently restricted application of the

Rooker-Feldman doctrine to situations in which a district court is “called upon to exercise appellate

jurisdiction” over a final judgment from “the highest court of a State in which a decision could be

had.” Thana, 827 F.3d at 321. Neither the Maryland judgment from Anne Arundel County nor

the Florida judgement from Dade County, both of which were entered uncontested in the lower

courts and were not further challenged, were ever subjected to review by the respective state’s

highest court. This Court therefore ascertains no bar to its exercise of subject-matter jurisdiction,

and turns to the question of whether FMCC has stated claims on which relief can be granted.

       B. Rule 12(b)(6) Motion

               1. Count I – Unjust Enrichment

       Payne alleges that FMCC was unjustly enriched by its wrongful garnishment of his bank

account. ECF 18 ¶ 56. In Maryland, the elements of unjust enrichment are:

       (1) a benefit conferred upon the defendant by the plaintiff; (2) an appreciation of
           knowledge by the defendant of the benefit; and (3) the acceptance or retention
           by the defendant of the benefit under such circumstances as to make it
           inequitable for the defendant to retain the benefit without payment of its value.

Klein v. Fidelity & Deposit Co. of America, 117 Md. App. 317, 346 (Md. Ct. Spec. App. 1997).

Taking the alleged facts as true and in the light most favorable to Payne as the non-moving party,

FMCC used an address that it knew to be incorrect to register its judgment in Florida, and then

later used the Florida judgment to procure the garnishment of funds from Payne’s bank account,

at a time when its Maryland judgment had expired. Under that theory, it is plausible that a

                                                 7
         Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 8 of 13

reasonable factfinder could determine that FMCC was unjustly enriched when it effected the

garnishment in 2019, regardless of the valid underlying debt originally owed by Payne to FMCC.1

       Moreover, the existence of an express contract does not foreclose the possibility of unjust

enrichment where the right to collect under the express contract is in question. It is true that, where

an express contract exists, a Plaintiff cannot allege unjust enrichment for performance of that

contract. See Bright v. QSP, Inc., 20 F.3d 1300, 1306 (4th Cir. 1994) (foreclosing unjust

enrichment complaints regarding the receipt of benefits at a below-market rate because these

benefits were conferred pursuant to the explicit terms of a valid contract). Here, however, the

dispute is not about whether the terms of performance unjustly enriched FMCC, but whether

FMCC was unjustly enriched by enforcing the contract through an unenforceable judgment. As a

result, the motion to dismiss Count I will be denied.

               2. Counts II and III: MCDCA and MCPA

       The actions Payne alleges to have violated the MCDCA and MCPA were taken by FMCC

in Florida. 2 See ECF 18 ¶ 70 (alleging that FMCC violated the MCDCA “[b]y wrongfully

garnishing Mr. Payne’s bank account based on a judgment issued by a Florida court which had no

jurisdiction over him”); Id. ¶ 89 (“Defendant violated the MCPA by garnishing Mr. Payne’s bank

account . . .”); Id. ¶ 90 (“Defendant engaged in unfair and deceptive practices by pursuing a

garnishment based on a Florida order issued by a court that did not have jurisdiction.”).

Specifically, Payne alleges that FMCC misrepresented a Florida address to the Dade County court


1Of course, a reasonable factfinder could also conclude that FMCC’s retention of the garnished
amount is equitable, in light of Payne’s failure to make the required payments on the underlying
contract.
2 While the Amended Complaint does also allege improper service of the original action FMCC
filed in Maryland, as described above, Payne is not challenging the validity of the original
Maryland judgment in this lawsuit, but is challenging FMCC’s garnishment efforts, which
occurred in Florida. Any claim based on FMCC’s conduct in the Maryland courts back in 2002
would be long time-barred.
                                                  8
         Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 9 of 13

as Payne’s address, knowing it to be inaccurate, and then sought a garnishment order in the same

Dade County court to further collection of the same Florida judgment, after its Maryland judgment

had expired. The Writ of Garnishment was addressed to Wells Fargo at an address in Tallahassee,

Florida. ECF 25-12. Thus, while Payne may have resided in Maryland at the time of the

garnishment, none of FMCC’s challenged collection actions occurred in that state.

       As the Fourth Circuit has held, the MCDCA and MCPA have no application where the

offensive actions occurred entirely extraterritorially. Elyazidi v. SunTrust Bank, 780 F.3d 227,

237–38 (2015). In Elyazidi, a Virginia resident sued her bank and its lawyers, alleging that they

violated the MCDCA and MCPA by using a Maryland law firm to successfully sue her in Virginia

to recover damages sustained when she overdrew her checking account. Id. at 230. The Fourth

Circuit upheld the district Court’s ruling that neither Maryland statute applies to conduct occurring

“entirely” in Virginia (despite the fact that the law firm presumably prepared the documentation

in its Maryland offices), reasoning that the “critical point” is “whether some significant portion of

the challenged activity occurred” in Maryland.” Id. at 237. Here, like in Elyazidi, the challenged

activity is litigation occurring extraterritorially, in Florida. Because Payne has not alleged any

actions taken by FMCC in Maryland violative of the MCDCA or MCPA, he cannot avail himself

of the protections of those statutes, and his claims must be dismissed. 3

               3.      Counts IV and V: Invasion of Privacy

       Payne invokes two forms of the Maryland tort of invasion of privacy: false light (Count

IV) and intrusion upon seclusion (Count V). However, he has failed to plead a viable claim for

relief under either form.


3This Court further notes that, even if the two Maryland statutes were applicable in this case, many
of Payne’s claimed “violations” are unsupported by his Complaint’s factual allegations. For
example, Payne has not alleged any disclosure of false information, any abusive or harassing
communications, or any use of a communication which simulates legal or judicial process.

                                                 9
        Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 10 of 13

        Looking first at his false light claim, in Maryland, “[a]n allegation of false light must meet

the same legal standards as an allegation of defamation.” Piscatelli v. Van Smith, 424 Md. 294,

306 (2012). The allegedly false or defamatory statement must tend to expose a person to “public

scorn, hatred, contempt, or ridicule” and must be “not substantially correct.” Id. Here, the

information allegedly disclosed by FMCC simply did not place Payne in a false light. 4 Payne

concedes that he had missed payments owed on the installment contract before FMCC sought relief

in the courts. ECF 18 ¶ 4 (“Discharged from the Army and without steady work in Panama, Mr.

Payne missed some car payments.”). While Payne has alleged procedural missteps in FMCC’s

acquisition and enforcement of the various court judgments, the substance of the judgments was

entirely true and accurate: Payne failed to make the payments he owed to FMCC on his Mustang.

Thus, he cannot sustain a claim for invasion of privacy based on the alleged statements placing

him in a false light.

        Payne asserts an alternative claim for invasion of privacy based on intrusion upon his

seclusion. To state a claim for intrusion upon seclusion under Maryland law, a plaintiff must plead

facts amounting to “an intentional intrusion upon another person’s solitude, seclusion, private

affairs or concerns in a manner which would be highly offensive to a reasonable person.” Trundle

v. Homeside Lending Inc., 162 F. Supp. 2d 396, 401 (D. Md. 2001) (citing Bailer v. Erie Ins.

Exchange, 344 Md. 515, 526 (1997)). “[T]he intrusion on seclusion tort deals with the manner in

which Defendant obtained the information rather than the truth or falsehood of the information

itself.” Id. Essentially, “the gist of the offense is the intrusion into a private place or the invasion

of a private seclusion that the plaintiff has thrown about his person or affairs.” Pemberton v.

Bethlehem Steel Corp., 66 Md. App. 133, 163 (1986).


4 To the extent, at times, FMCC may have misrepresented Payne’s place of residence to the
Maryland or Florida courts, that information would not expose him to “scorn, hatred, contempt, or
ridicule.”
                                                  10
        Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 11 of 13

       Payne’s attempt to use the tort of intrusion upon seclusion tries to force a square peg into

a round hole. He cites no instances, under Maryland law, where a financial harm, such as wrongful

garnishment or the filing of a civil action, has been found to constitute intrusion upon seclusion.

To treat this standard litigation conduct as intrusion upon seclusion would impermissibly stretch

the tort to encompass myriad civil suits. After all, parties engaging in litigation over financial

disputes often make otherwise private facts public, because court documents must be publicly

filed. Similarly, garnishment of one’s bank account or wages to satisfy a judgment can be broadly

described as an “intrusion” into one’s personal finances. Many people would describe being sued,

or having a judgment collected, as “offensive” or “highly offensive,” particularly when they

believe the other party’s legal position to be unjust. Allowing these circumstances to constitute

the tort of “intrusion upon seclusion” would allow almost any civil defendant to file that tort claim,

an outcome at odds with common sense and Maryland case law.

       It is clear, from the Maryland cases interpreting or discussing intrusion upon seclusion, that

its reach has been confined to traditional personal privacy interests, and has not been expanded to

finances. See, e.g., Mitchell v. Baltimore Sun Co., 164 Md. App. 497 (Md. Ct. Spec. App. 2005)

(a reporter entering the nursing room home of an elderly Congressman, without permission, to

conduct an interview); Bailer v. Erie Ins. Exchange, 344 Md. 515 (1997) (use of a concealed video

camera to film an au pair in the bathroom); Harleysville Preferred Ins. Co. v. Rams Head Savage

Mill, LLC, 237 Md. App. 705 (Md. Ct. Spec. App. 2018) (manager’s surreptitious videotaping of

women using the restroom at a restaurant); Furman v. Sheppard, 130 Md. App. 67 (Md. Ct. Spec.

App. 2000) (finding that plaintiff did not state intrusion upon seclusion claim where investigator

took photographs at a private club of the plaintiff sailing on his yacht in a place where he could be

observed by the public); Pemberton v. Bethlehem Steel Corp., 66 Md. App. 133 (Md. Ct. Spec.

App. 1986) (placing a detective device on the door of a motel room where the plaintiff was


                                                 11
        Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 12 of 13

staying); Awah v. Wells Fargo Dealer Servs., Inc., 2019 WL 410412, at *2 (Md. Ct. Spec. App.

Jan. 31, 2019) (finding that 15 to 17 phone calls from a debt collector to a debtor did not “show

that the volume and timing of the phone calls amounted to an intentional intrusion upon his

seclusion that ‘would be highly offensive to a reasonable person.’”). This Court declines to

spearhead the expansion of the tort of intrusion upon privacy into the context of the execution of

court judgments. Counts IV and V, therefore, will be dismissed.

               4. Count VI - Interference with Economic Relationship

       In Count Six, Payne alleges, in effect, that FMCC’s actions tortiously interfered with his

economic relationship with his bank, Wells Fargo. ECF 18 ¶ 108 (“The wrongful garnishment

was calculated to cause damage or loss to the Plaintiff’s economic rights to maintain a bank

account free from illegal garnishments.”). Under Maryland law, to state a claim for intentional

interference with an economic relationship, a plaintiff must allege,

       (1) intentional and willful acts;
       (2) calculated to cause damage to the plaintiffs in their lawful business;
       (3) done the unlawful purpose to cause such damage and loss, without right or
           justifiable cause on the part of the defendants (which constitutes malice); and
       (4) actual damage and loss resulting.

Alexander & Alexander Inc. v. B. Dixon Evander & Assocs., 336 Md. 635, 652 (1994) (quoting

Willner v. Silverman, 109 Md. 341, 355 (1909)). Taking Payne’s allegations as true and in the

light most favorable to him, Payne has alleged that FMCC obtained the Florida judgment based

on information it knew to be false (specifically Payne’s residence at the commercial warehouse in

Florida), and then obtained a garnishment order based on the judgment it knew to be invalid. While

there appear to be some facts that may be difficult for Payne to overcome with respect to proving

malicious intent or unlawful purpose, (such as his own allegation that FMCC became confused

between Panama City, Florida and Panama City, Panama, and the period of time that elapsed

between procurement of the Florida judgment and the garnishment proceedings), if proven, the


                                                12
        Case 1:20-cv-00034-SAG Document 30 Filed 09/03/20 Page 13 of 13

allegations in the Complaint plausibly state a claim that FMCC intended to, and did, cause damage

to Payne’s business relationship with his bank with an unlawful purpose. Count Six, therefore,

accords with the pleading standard and will not be dismissed.

IV.    Conclusion

       For the reasons set forth above, FMCC’s Motion to Dismiss, ECF 25, will be DENIED as

to Counts I and VI, and granted as to the remaining counts, which will be dismissed without

prejudice. A separate Order follows.



Dated: September 3, 2020

                                                                  /s/
                                                           Stephanie A. Gallagher
                                                           United States District Judge




                                               13
